Jones, E. H., J,,
dissenting.
The portion of the contract upon which this action is based, which provides that the defendant, Davis, -shall not engage in the work of cleaning windows within the city of Cincinnati for a period of ten years, is unreasonable and vitiates the entire contract.
The evidence shows that Davis was nothing more than an ordinary day laborer, and no matter how limited the territory *477might be in which the restriction operated, the contract or agreement because of its being unreasonable and against public policy is void. This being so, a court of equity should not recognize it or grant any relief based upon its terms.
But even if the contract be binding, no damage is shown by the defendant which is irreparable and which could not be compensated in a court of law.
For these reasons I dissent from the decision above announced.